DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 29, 2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 and 4 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nakajima (US 4,759,346).

In regards to claim 1, Nakajima teaches a tube equipped electric wire (figure 4), (When reading the preamble in the context of the entire claim, the recitation “which is configured to be used in a catheter equipped with a catheter tube and be installed within the catheter tube” is not limiting because the body of the claim describes a complete invention and the language recited solely in the preamble does not provide any distinct definition of any of the claimed invention’s limitations. Thus, the preamble of the claim(s) is not considered a limitation and is of no significance to claim construction.), 
comprising: a tube (25); and one or more electric wires (15) helically wound around an outer surface of the tube (25, figure 7).

In regards to claim 3, Nakajima teaches the tube equipped electric wire according to claim 1, wherein lengths of the one or more electric wires (12) are not longer than 2.0 times a length of the tube (the overall length of the signal cable passed spirally a predetermined number of times through the short insertion part (8b) and universal cord (8b) are made equal to each other; column 5 lines 14-18).

In regards to claim 4, Nakajima teaches the tube equipped electric wire according to claim 1, wherein the one or more electric wires (15) are provided on the outer surface of the tube (25) in such a manner as to be capable of being movable in a longitudinal direction of the tube (25) since there is space for the in the channels that the electrical wires (15) to move.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 4,759,346) in view of Usui (US 4,982,765).

In regards to claim 2, Nakajima teaches the tube equipped electric wire according to claim 1.

Nakajima does not teach the helical winding pitches of the one or more electric wires are not shorter than 1.8 times and not longer than 30 times an outer diameter of the tube.
Usui teaches helical winding pitches (P) of the one or more electric wires (3) are not shorter than 1.8 times and not longer than 30 times an outer diameter of the tube (4) (1.5-3.0 times as large as the diameter, column 2, lines 14-17).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the teachings of Nakajima the helical winding pitches of the one or more electric wires are not shorter than 1.8 times and not longer than 30 times an outer diameter of the tube as taught by Usui to ensure reinforcement (column 2, lines 16-17).

Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakajima (US 4,759,346).

In regards to claim 5, in one embodiment of Nakajima, Nakajima teaches the tube equipped electric wire according to claim 4.

The one embodiment of Nakajima does not teach at an end part of the tube, a fixing portion configured in such a manner as to fix the one or more electric wires to the tube.

In another embodiment of Nakajima teaches at an end part of the tube, a fixing portion configured in such a manner as to fix the one or more electric wires to the tube (The signal cable (139b) thus wound on the inner tube (140) is fixed with a vinyl tape (column 10, lines 26-29).

It would have been obvious to one of ordinary skilled in the art at the time of the invention to have included in the invention of Nakajima the an end part of the tube, a fixing portion configured in such a manner as to fix the one or more electric wires to the tube as a way to further secure the cable to the tube to prevent movement of the cable.

In regards to claim 6, in another embodiment of Nakajima, Nakajima teach the tube equipped electric wire according to claim 5, wherein the fixing portion 2 comprises an adhesive tape wound around the tube and the one or more electric wires (The signal cable (139b) thus wound on the inner tube (140) is fixed with a vinyl tape (column 10, lines 26-29).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment of the USPTO-892 form.


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2847